         Case 6:20-cv-00624-ADA Document 26 Filed 09/30/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 INTELLECTUAL VENTURES I LLC and                    )
 INTELLECTUAL VENTURES II LLC,                      )
                                                    )
                        Plaintiffs,                 )   C.A. No. 6:20-cv-624-ADA
                                                    )
        v.                                          )   JURY TRIAL DEMANDED
                                                    )
 HP INC.,                                           )
                                                    )
                        Defendant.                  )

                           CASE READINESS STATUS REPORT

       Plaintiffs Intellectual Ventures I LLC and Intellectual Ventures II LLC, and Defendant HP

Inc., hereby provide the following status report in advance of the initial Case Management

Conference (CMC).

                                  FILING AND EXTENSIONS

       Plaintiffs’ Complaint was filed on July 10, 2020. There has been one extension for a total

of 45 days.

                             RESPONSE TO THE COMPLAINT
       On September 18, 2020, Defendant filed its Answer to Complaint for Patent Infringement

 under Seal. There were no counterclaims included in Defendant’s Answer.

                                      PENDING MOTIONS

       There are no pending Motions in this case.

                    RELATED CASES IN THIS JUDICIAL DISTRICT

     There are no related cases filed in this District and there are no cases filed which include a
common asserted patent.
                           IPR, CBM, AND OTHER PGR FILINGS
       There are no known IPR, CBM, or other PGR filings.
          Case 6:20-cv-00624-ADA Document 26 Filed 09/30/20 Page 2 of 3




                    NUMBER OF ASSERTED PATENTS AND CLAIMS
        Plaintiffs have asserted three (3) patents and have not yet served preliminary infringement
contentions, but anticipate that the total number of asserted claims will be no more than 47. The
specific number of asserted claims will be confirmed when Plaintiffs serve their preliminary
infringement contentions.
                        APPOINTMENT OF TECHNICAL ADVISER
        Parties do not believe a technical adviser is necessary but also do not object to appointment
of one if the Court believes it would be helpful.
                                MEET AND CONFER STATUS
        Plaintiffs and Defendant conducted a meet & confer conference, and at this time have no
pre-Markman issues to raise with the Court. As Plaintiffs have not yet confirmed the number of
asserted claims, Defendant reserves its right to raise pre-Markman issues regarding the schedule
after Plaintiffs identify the number and identity of the asserted claims.
Dated: September 30, 2020                       Respectfully Submitted,

                                                /s/ Derek Gilliland
                                                DEREK GILLILAND
                                                State Bar No. 24007239
                                                SOREY, GILLILAND & HULL, LLP
                                                109 W. Tyler Street
                                                Longview, Texas 75601
                                                903.212.2822 (telephone)
                                                903.212.2864 (facsimile)
                                                derek@soreylaw.com

                                                Of Counsel:
                                                DESMARAIS LLP
                                                Alan S. Kellman (pro hac vice)
                                                Edward Geist (pro hac vice)
                                                Amy Wann (pro hac vice)
                                                230 Park Avenue
                                                New York, NY 10169
                                                Tel: (212) 351-3400
                                                Fax: (212) 351-3401
                                                akellman@desmaraisllp.com
                                                egeist@desmaraisllp.com
                                                awann@desmaraisllp.com

                                              Counsel for Plaintiffs
                                              Intellectual Ventures I LLC
                                              and Intellectual Ventures II LLC
         Case 6:20-cv-00624-ADA Document 26 Filed 09/30/20 Page 3 of 3




                                            /s/ John M. Guaragna (w/permission)
                                            John M. Guaragna
                                            DLA PIPER LLP (US)
                                            401 Congress Avenue, Suite 2500
                                            Austin, TX 78701-3799
                                            Telephone: (512) 457-7000
                                            Facsimile: (512) 457-7001

                                            Sean C. Cunningham (pro hac vice)
                                            Erin P. Gibson (pro hac vice)
                                            DLA PIPER LLP (US)
                                            401 B Street, Suite 1700
                                            San Diego, CA 92101-4297
                                            Telephone: (619) 699-2700
                                            Facsimile: (619) 699-2701
                                            Brent Yamashita (pro hac vice)
                                            Monica De Lazzari (pro hac vice)
                                            DLA PIPER LLP (US)
                                            2000 University Avenue
                                            East Palo Alto, CA 94303-2215
                                            Telephone: (650) 833-2048
                                            Facsimile: (650) 687-1138

                                            Counsel for Defendant HP Inc.



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has been
served on all counsel of record via the Court’s CM/ECF service on this 30th day of September,
2020.


                                                    _/s/ Derek Gilliland__________
                                                    Derek Gilliland
